DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Per Applicant’s remarks of 2 November 2021, the term “cognition” in all claims is used by the claims to mean “consciousness”. 

Cognition: The mental action or process of acquiring knowledge and understanding through thought, experience, and the senses (https://www.lexico.com/en/definition/cognition)
Cognition: The mental process of knowing, including aspects such as awareness, perception, reasoning, and judgement; That which comes to be known, as through perception, reasoning, or intuition; knowledge (https://www.ahdictionary.com/word/search.html?q=cognition)
Cognition: In psychology, the process by which you recognize and understand things (https://www.macmillandictionary.com/dictionary/american/cognition)

Whereas the accepted meaning of consciousness is: 
Consciousness: The state of being awake and aware of one’s surroundings (https://www.lexico.com/en/definition/consciousness)
Consciousness: The state or condition of being conscious (https://www.ahdictionary.com/word/search.html?q=consciousness)
Consciousness: The state of being conscious; awareness of one’s own feelings, what is happening around one, etc.; the mental activity of which a person is aware as contrasted with unconscious mental processes (https://www.collinsdictionary.com/dictionary/english/consciousness)
Consciousness: The state of being awake and able to hear, see, and think (https://www.macmillandictionary.com/dictionary/american/consciousness)


The term is indefinite because the specification does not clearly redefine the term.

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 call for use of “an algorithm” to determine the cognition status; claims 1 and 8 already set forth the use of “a deep learning algorithm”. It appears that this might be the same algorithm? If so it should refer to “the deep learning algorithm”; if different, it should be clearly identified as a different algorithm and how it is used in conjunction with the deep learning algorithm. For the purposes of examination it will be treated as though they are the same algorithm, but correction is required.
Claims 4 and 11 define that “the algorithm” is an artificial intelligence algorithm; claims 1 and 8 define that it is a deep learning algorithm, which appears to be a more specialized type of algorithm than an artificial intelligence algorithm. It is unclear what is being defined here.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 11 call for “the algorithm” to be an artificial intelligence algorithm, which is a less specialized type of algorithm than the deep learning algorithm defined in claims 1 and 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20130127708 A1) in view of Intrator (US 2017/0347906).
Regarding claim 1, Jung teaches a smart system for monitoring a cognition status of a user (paragraphs [0010], [0066]), comprising: 
an electroencephalography (EEG) acquisition module configured to capture a plurality of brainwave signals (paragraph [0040]; Fig. 2A; element 120); 

an analog to digital (ADC) circuit coupled to the analog filter circuit and configured to transform the plurality of brainwave signals into a plurality of digital signals (element 236; paragraph [0040]; Fig. 2A); and 
a digital signaling processing (DSP) circuit configured to retrieve a plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the cognition status of the user from the plurality of characteristics (paragraph [0066]).
Jung does not disclose the DSP circuit using a deep learning algorithm to retrieve the plurality of characteristics. Intrator teaches a smart system for monitoring a cognition status of a user comprising an EEG acquisition module configured to capture a plurality of brainwave signals (paragraphs [0185]-[0187]) and a digital signaling processing circuit configured to retrieve a plurality of characteristics of the brainwave signals according to a deep learning algorithm (paragraphs [0222], [0292]) for the purpose of analyzing the user’s cognition status (paragraph [0105], [0434], [0436], [0676]-[0677]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Jung and included a deep learning algorithm as part of evaluating cognition, as taught by Intrator, in order to increase the accuracy of the evaluation.

Regarding claim 2, Jung further discloses that the analog filter circuit comprises: a first amplifier (element 222; paragraph [0040]; Fig. 2A) configured to amplify the plurality of 
Regarding claim 6, Jung teaches that the smart system is a brainwave cap (i.e., an EEG headband [0040; Fig. 2B]).  
Regarding claim 7, Jung teaches that the EEG acquisition module comprises at least a dry electroencephalography (EEG) electrode (i.e., dry EEG electrodes [0050]).

Regarding claim 8, Jung teaches a method for monitoring a cognition status of a user  comprising: 
capturing a plurality of brainwave signals (paragraph [0040]; Fig. 2A); 
amplifying and filtering the plurality of brainwave signals (paragraph [0040]; Fig. 2A); 
transforming the plurality of brainwave signals into a plurality of digital signals (via element 236; paragraph [0040]; Fig. 2A); and 
retrieving a plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the cognition status of the user (paragraph [0066]).
Jung does not disclose the DSP circuit using a deep learning algorithm to retrieve the plurality of characteristics. Intrator teaches a smart system for monitoring a cognition status of a user comprising an EEG acquisition module configured to capture a plurality of brainwave 

Regarding claim 9, Jung further discloses that the step of amplifying the plurality of brainwave signals comprises: amplifying the plurality of brainwave signals according to the plurality of brainwave signals (paragraph [0040]) and a reference signal, wherein the reference signal is a baseline (the reference voltage of paragraph [0040]) of the plurality of brainwave signals; filtering the plurality of brainwave signals (paragraph [0006]); and amplifying the plurality of filtered brainwave signals (paragraph [0006]).
Regarding claim 10, Jung further discloses that the step of retrieving the plurality of characteristics from the plurality of digital signals to determine the cognition status of the user comprises: performing filtering on the plurality of digital signals (paragraph [0055]); performing fast Fourier transform on the plurality of digital signals (paragraph [0008]); and retrieving the plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the cognition status of the user (paragraph [0066]).
Regarding claim 11, Intrator’s deep learning algorithm uses artificial intelligence.

Regarding claim 13, Jung teaches that the smart system is a brainwave cap (i.e., an EEG headband [0040; Fig. 2B]).  
Regarding claim 14, Jung teaches that the plurality of brainwave signals are captured by at least a dry electroencephalography (EEG) electrode (i.e., dry EEG electrodes [0050]).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as modified above, and further in view of Rudzinski (US 20170273585 A1).
Regarding claim 3, Jung further discloses a fast Fourier transform (FFT) module (i.e., frequency-domain signal-processing (paragraph [0008]) configured to perform fast Fourier transform on the plurality of digital signals; and an analysis module, configured to retrieve the plurality of characteristics from the plurality of digital signals to Page 8 of 11determine the cognition status of the user according to an algorithm (paragraph [0010]).
Jung fails to disclose a notch filter configured to perform filtering on the plurality of digital signals.
In a relevant area, Rudzinski teaches a notch filter (paragraph [0068]), configured to perform filtering on a plurality of digitized EEG signals (paragraph [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart system of Jung to include a 
Regarding claim 4, Intrator’s deep learning algorithm uses artificial intelligence.
Regarding claim 5, Jung further discloses that the analysis module determines a determination result of the cognition status of the user to trigger an alarm when the analysis module determines that the cognition status of the user is abnormal (paragraph [0066]).  

Response to Arguments
The Examiner notes that the rejections under 101 previously applied against the claims have been withdrawn in light of the amendments to the claims requiring the use of deep learning, such that the claimed invention no longer falls into the group of mental processes; no comment is made as to the persuasiveness or lack thereof of Applicant’s arguments regarding these rejections. 
Regarding the rejections under 112(a) presented in the previous Office Action, the Examiner notes that Applicant's arguments have only raised different issues regarding the subject matter contained within the claims, as set forth above.
The remainder of Applicant’s arguments, with respect to the art rejections of claim(s) 1-14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues only that Jung does not set forth the newly presented limitations directed to use of a deep learning algorithm; these remarks are moot in light of the rejections above to Jung in view of Intrator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0358822 to Wojciechowski and 2019/0246927 to Vayrynen, which also use deep learning algorithms to evaluate EEG signals to determine cognition and/or consciousness status.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791